Exhibit 10.9

 

Execution Copy

 

SEPARATION AGREEMENT AND RELEASE

 

This SEPARATION AGREEMENT AND RELEASE (this “Agreement”) is made and entered
into as of the 30th day of April, 2009, by and between Broadwind Energy, Inc.
(the “Company”) and Matthew Gadow (the “Executive”).

 

WHEREAS, the Executive and the Company desire to fully and amicably settle all
issues between them, including, but not limited to, any issues arising out of
Executive’s employment with the Company as Chief Financial Officer pursuant to
that amended and restated employment agreement by and between the Company and
Executive dated November 12, 2008 (the “Employment Agreement”) and the end of
that employment and the termination of the Employment Agreement;

 

NOW, THEREFORE, for and in consideration of the mutual promises contained
herein, and for other good and sufficient consideration, receipt of which is
hereby acknowledged, the Executive and the Company (sometimes hereafter referred
to as the “Parties”), intending to be legally bound, agree as follows:

 


SECTION 1.                                          SEPARATION AND TERMINATION
OF EMPLOYMENT AGREEMENT.  EXCEPT AS OTHERWISE SPECIFICALLY SET FORTH HEREIN, THE
EMPLOYMENT AGREEMENT AND EXECUTIVE’S EMPLOYMENT WITH THE COMPANY SHALL END
EFFECTIVE AS OF THE CLOSE OF BUSINESS ON THE APRIL 30, 2009 (THE “SEPARATION
DATE”).  THE PARTIES ACKNOWLEDGE THAT EXECUTIVE HAS RESIGNED FROM EMPLOYMENT AND
ANY AND ALL OFFICERSHIPS, DIRECTORSHIPS, COMMITTEE MEMBERSHIPS AND ALL OTHER
ELECTED OR APPOINTED POSITIONS, OF ANY NATURE, THAT EXECUTIVE HELD IMMEDIATELY
PRIOR TO THE SEPARATION DATE WITH THE COMPANY AND/OR ANY OF ITS AFFILIATES, ALL
EFFECTIVE AS OF THE CLOSE OF BUSINESS ON THE SEPARATION DATE AND THAT THE
COMPANY HAS FULLY ACCEPTED SUCH RESIGNATION.


 


SECTION 2.                                          BENEFITS.  IN CONSIDERATION
FOR THE PROMISES MADE IN THIS AGREEMENT, THE PARTIES AGREE TO THE FOLLOWING (THE
“SEVERANCE BENEFITS”):


 


(A)                                  FINAL PAY.  NO LATER THAN THE COMPANY’S
REGULAR PAY DATE FOLLOWING THE SEPARATION DATE THE COMPANY SHALL PAY EXECUTIVE
(I) ALL ACCRUED AND UNPAID BASE SALARY AS OF THE SEPARATION DATE; AND
(II) ACCRUED BUT UNUSED VACATION PAY (STIPULATED BY THE PARTIES TO BE EQUAL TO
ONE HUNDRED AND FOUR (104) HOURS).


 


(B)                                  SEVERANCE PAYMENTS.  THE COMPANY AGREES TO
PAY TO EXECUTIVE AN AGGREGATE GROSS AMOUNT OF TWO HUNDRED TWENTY-FIVE THOUSAND
DOLLARS ($225,000), WHICH SHALL BE PAID IN SUBSTANTIALLY EQUAL MONTHLY
INSTALLMENTS (OR MORE FREQUENTLY, BASED UPON THE COMPANY’S STANDARD PAYROLL
PRACTICES) DURING THE NINE (9) MONTH PERIOD BEGINNING ON THE SEPARATION DATE. 
EXECUTIVE SHALL NOT BE OBLIGATED TO SEEK OTHER EMPLOYMENT OR TAKE ANY OTHER
ACTION BY WAY OF MITIGATION OR OFFSET OF THE AMOUNTS OF PAYMENTS TO EXECUTIVE
UNDER ANY PROVISIONS OF THIS AGREEMENT, AND THE EXECUTIVE SHALL NOT BE REQUIRED
TO PAY OR CREDIT THE COMPANY ANY AMOUNTS THE EXECUTIVE MAY RECEIVE FROM SUCH
ALTERNATIVE EMPLOYMENT OR RELATED INCOME.


 


(C)                                  EXPENSES.  THE EXECUTIVE SHALL SUBMIT ANY
EXPENSE REPORTS TO THE COMPANY NO LATER THAN TEN (10) DAYS FOLLOWING THE
SEPARATION DATE, AND SHALL BE


 

--------------------------------------------------------------------------------


 


REIMBURSED IN ACCORDANCE WITH APPLICABLE COMPANY POLICIES AND PROCEDURES FOR
AUTHORIZED EXPENSES INCURRED THROUGH THE SEPARATION DATE.


 


(D)                                  COBRA CONTINUATION.  THE COMPANY SHALL PAY
ON BEHALF OF EXECUTIVE THE REQUIRED PREMIUMS FOR UP TO TWELVE (12) MONTHS OF
CONTINUING COVERAGE UNDER THE COMPANY’S EXISTING HEALTH PROGRAMS PURSUANT TO THE
HEALTH CARE CONTINUATION RULES OF THE CONSOLIDATED OMNIBUS BUDGET RECONCILIATION
ACT OF 1985 (“COBRA”), PROVIDED THAT EXECUTIVE REMAINS ELIGIBLE FOR AND ELECTS
TO RECEIVE SUCH COBRA CONTINUATION FOR SUCH PERIOD FOLLOWING THE SEPARATION
DATE.  ANY PERIOD OF CONTINUATION COVERAGE HEREUNDER SHALL BE CREDITED AGAINST
EXECUTIVE’S CONTINUATION COVERAGE RIGHTS UNDER COBRA.  IF EXECUTIVE CONTINUES,
TO THE EXTENT PERMITTED BY LAW, TO AVAIL HIMSELF OF CONTINUATION COVERAGE UNDER
COBRA FOLLOWING THE EXPIRATION OF THE TWELVE (12) MONTH PERIOD REFERRED TO IN
THIS SECTION 2(D), EXECUTIVE SHALL BEAR THE FULL COST OF ANY SUCH CONTINUATION
COVERAGE.  THE COMPANY’S OBLIGATION TO REIMBURSE EXECUTIVE UNDER THIS
SECTION 2(D) IS CONDITIONED ON EXECUTIVE’S TIMELY AND CORRECT COMPLETION OF ANY
AND ALL COBRA ELECTION FORMS AS MAY BE REQUIRED BY THE COMPANY OR ITS
THIRD-PARTY INSURER.


 


(E)                                  OUTPLACEMENT.  EXECUTIVE SHALL BE PROVIDED
WITH OUTPLACEMENT SERVICES THROUGH THE EXECUTIVE (12 MONTH) PROGRAM WITH
CHALLENGER, GRAY & CHRISTMAS, INC. (THE “PROGRAM”).  THESE SERVICES SHALL BE
PAID FOR IN FULL BY THE COMPANY, SHALL BE AVAILABLE TO EXECUTIVE IMMEDIATELY
FOLLOWING THE SEPARATION DATE AND BEGIN WHEN EXECUTIVE OFFICIALLY STARTS THE
PROGRAM.


 


(F)                                    STOCK OPTIONS.  EXECUTIVE’S EIGHTY
THOUSAND (80,000) VESTED AND OUTSTANDING STOCK OPTIONS, AWARDED PURSUANT TO THE
STOCK OPTION AGREEMENT DATED OCTOBER 22, 2007 UNDER THE COMPANY’S 2007 EQUITY
INCENTIVE PLAN (THE “2007 EIP”) SHALL REMAIN EXERCISABLE THROUGH JANUARY 31,
2010 AT WHICH TIME THEY SHALL EXPIRE IF UNEXERCISED.  ALL UNVESTED STOCK OPTIONS
HELD BY EXECUTIVE AS OF THE SEPARATION DATE SHALL BE FORFEITED AS OF THE
SEPARATION DATE.  EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE IS NOT ENTITLED TO
RECEIVE ANY ADDITIONAL EQUITY AWARDS OF ANY TYPE FROM THE COMPANY, UNDER THE
2007 EIP OR OTHERWISE.  THE PARTIES ACKNOWLEDGE AND AGREE THAT THE COMPANY MAKES
NO ASSURANCE THAT ANY PORTION OF THE FOREGOING OPTION AWARD SHALL RETAIN ITS
STATUS AS AN INCENTIVE STOCK OPTION UNDER SECTION 422 OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE “CODE”).


 


(G)                                 EXECUTIVE ACKNOWLEDGEMENT.  THE EXECUTIVE
ACKNOWLEDGES THAT, SUBJECT TO FULFILLMENT OF ALL OBLIGATIONS PROVIDED FOR
HEREIN, EXECUTIVE HAS BEEN FULLY COMPENSATED BY THE COMPANY UNDER THE COMPANY’S
POLICIES, PRACTICES, AND RULES, AND ANY APPLICABLE LAW, AND THAT NOTHING IS OWED
TO EXECUTIVE WITH RESPECT TO SALARIES, BENEFITS OR ANY OTHER FORM OF
COMPENSATION WHETHER PURSUANT TO THE EMPLOYMENT AGREEMENT OR OTHERWISE.  THE
EXECUTIVE FURTHER ACKNOWLEDGES AND AGREES THAT THE SEVERANCE BENEFITS REFERRED
TO IN THIS SECTION 2 ARE CONSIDERATION FOR THE EXECUTIVE’S PROMISES CONTAINED IN
THIS AGREEMENT, AND THAT THE BENEFITS ARE ABOVE AND BEYOND ANY WAGES, SALARY,
SEVERANCE, OR OTHER SUMS TO WHICH THE EXECUTIVE IS ENTITLED FROM THE COMPANY
ABSENT EXECUTING THIS AGREEMENT.

 

2

--------------------------------------------------------------------------------



 


(H)                                 EXECUTIVE ACKNOWLEDGES AND AGREES THAT ALL
PAYMENTS MADE, AND THE BENEFITS PROVIDED, PURSUANT TO THIS AGREEMENT SHALL BE
SUBJECT TO ALL APPLICABLE TAX WITHHOLDING AND REPORTING REQUIREMENTS.


 


SECTION 3.                                          TERMINATION OF BENEFITS. 
EXCEPT AS PROVIDED IN SECTION 2 ABOVE, EXECUTIVE’S PARTICIPATION IN ALL EMPLOYEE
BENEFIT (PENSION AND WELFARE) AND COMPENSATION PLANS WILL CEASE AS OF THE
SEPARATION DATE.  NOTHING CONTAINED HEREIN SHALL LIMIT OR OTHERWISE IMPAIR
EXECUTIVE’S RIGHT TO RECEIVE PENSION OR SIMILAR BENEFIT PAYMENTS WHICH ARE
VESTED AS OF THE SEPARATION DATE UNDER ANY APPLICABLE TAX QUALIFIED PENSION OR
OTHER TAX QUALIFIED OR NON-QUALIFIED BENEFIT PLANS, PURSUANT TO THE TERMS AND
CONDITIONS OF THE APPLICABLE PLAN.


 


SECTION 4.                                          MUTUAL RELEASE.


 


(A)                                  FOR VALUABLE CONSIDERATION, THE ADEQUACY OF
WHICH IS HEREBY ACKNOWLEDGED, EXECUTIVE ON BEHALF OF HIMSELF AND THE OTHER
EXECUTIVE RELEASORS (AS DEFINED BELOW) RELEASES AND FOREVER DISCHARGES THE
COMPANY AND THE OTHER COMPANY RELEASEES (AS DEFINED BELOW) FROM ANY AND ALL
CLAIMS (AS DEFINED BELOW) WHICH EXECUTIVE NOW HAS OR CLAIMS, OR MIGHT HEREAFTER
HAVE OR CLAIM, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED (OR THE OTHER
EXECUTIVE RELEASORS MAY HAVE, TO THE EXTENT THAT IT IS DERIVED FROM A CLAIM
WHICH EXECUTIVE MAY HAVE), AGAINST THE COMPANY RELEASEES BASED UPON OR ARISING
OUT OF ANY MATTER OR THING WHATSOEVER, FROM THE BEGINNING OF TIME TO THE
SEPARATION DATE AND SHALL INCLUDE, WITHOUT LIMITATION, CLAIMS ARISING OUT OF OR
RELATED TO EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND THE END THEREOF, THE
EMPLOYMENT AGREEMENT AND THE TERMINATION THEREOF AND CLAIMS ARISING UNDER (OR
ALLEGED TO HAVE ARISEN UNDER) (I) THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF
1967, AS AMENDED; (II) TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
(III) THE CIVIL RIGHTS ACT OF 1991; (IV) SECTION 1981 THROUGH 1988 OF TITLE 42
OF THE UNITED STATES CODE, AS AMENDED; (V) THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED; (VI) THE IMMIGRATION REFORM AND CONTROL ACT OF
1986, AS AMENDED; (VII) THE AMERICANS WITH DISABILITIES ACT OF 1990, AS AMENDED;
(VIII) THE NATIONAL LABOR RELATIONS ACT, AS AMENDED; (IX) THE OCCUPATIONAL
SAFETY AND HEALTH ACT OF 1970, AS AMENDED; (X) ANY STATE OR LOCAL
ANTI-DISCRIMINATION LAW; (XI) ANY OTHER LOCAL, STATE OR FEDERAL LAW, REGULATION
OR ORDINANCE; (XII) ANY PUBLIC POLICY, CONTRACT, TORT, OR COMMON LAW; OR
(XIII) ANY ALLEGATION FOR COSTS, FEES, OR OTHER EXPENSES INCLUDING ATTORNEYS’
FEES INCURRED IN THESE MATTERS.  EXECUTIVE FURTHER RELEASES ANY RIGHTS TO
RECOVER DAMAGES OR OTHER PERSONAL RELIEF BASED ON ANY CLAIM OR CAUSE OF ACTION
FILED ON EXECUTIVE’S BEHALF IN COURT OR ANY AGENCY.  NOTWITHSTANDING THE ABOVE,
EXECUTIVE RELEASORS DO NOT RELEASE ANY CLAIM (I) DULY FILED PURSUANT TO THE
GROUP WELFARE AND RETIREMENT PLANS OF THE COMPANY, (II) DULY FILED PURSUANT TO
ANY POLICY OF LIABILITY INSURANCE OR THE COMPANY’S BY-LAWS AND (III) DULY FILED
WITH THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION OR ILLINOIS DEPARTMENT OF HUMAN
RIGHTS (OR PARTICIPATION IN ANY SUCH CLAIM); PROVIDED, HOWEVER, WITH RESPECT TO
THIS SUBPART (III), EXECUTIVE RELEASORS ACKNOWLEDGE THAT, BECAUSE THEY ARE
WAIVING ALL CLAIMS FOR MONETARY DAMAGES AND ANY OTHER FORM OF PERSONAL RELIEF IN
THIS AGREEMENT, EXECUTIVE RELEASORS MAY ONLY SEEK AND RECEIVE NON-PERSONAL FORMS
OF RELIEF THROUGH ANY SUCH CLAIM WITH A GOVERNMENT AGENCY.  NOTHING HEREIN
PRECLUDES EXECUTIVE RELEASORS FROM ENFORCING RIGHTS UNDER THIS AGREEMENT OR FROM
BRINGING ANY AND ALL APPLICABLE

 

3

--------------------------------------------------------------------------------



 


CLAIMS TO ENFORCE SAME, INCLUDING WITHOUT LIMITATION, WITH RESPECT TO
EXECUTIVE’S RIGHT TO EXERCISE HIS STOCK OPTION AWARD PURSUANT TO SECTION 2(F).


 


(B)                                  FOR PURPOSES OF THIS SECTION 4, THE TERMS
SET FORTH BELOW SHALL HAVE THE FOLLOWING MEANINGS:


 


(I)                                     THE TERM “CLAIMS” SHALL INCLUDE ANY AND
ALL RIGHTS, CLAIMS, DEMANDS, DEBTS, DUES, SUMS OF MONEY, ACCOUNTS, ATTORNEYS’
FEES, EXPERTS’ FEES, COMPLAINTS, JUDGMENTS, EXECUTIONS, ACTIONS AND CAUSES OF
ACTION OF ANY NATURE WHATSOEVER, COGNIZABLE AT LAW OR EQUITY.


 


(II)                                  THE TERM “COMPANY RELEASEES” SHALL INCLUDE
THE COMPANY AND ITS AFFILIATES AND THEIR CURRENT, FORMER AND FUTURE OFFICERS,
DIRECTORS, TRUSTEES, MEMBERS, EMPLOYEES, SHAREHOLDERS, PARTNERS, ATTORNEYS,
AGENTS, ASSIGNS AND ADMINISTRATORS AND FIDUCIARIES UNDER ANY EMPLOYEE BENEFIT
PLAN OF THE COMPANY AND OF ANY AFFILIATE, AND INSURERS, AND THEIR PREDECESSORS
AND SUCCESSORS.


 


(III)                               THE TERM “EXECUTIVE RELEASORS” SHALL INCLUDE
EXECUTIVE, AND HIS FAMILY, HEIRS, EXECUTORS, REPRESENTATIVES, AGENTS, INSURERS,
ADMINISTRATORS, SUCCESSORS, ASSIGNS, AND ANY OTHER PERSON CLAIMING THROUGH
EXECUTIVE.


 


(C)                                  THE COMPANY DOES HEREBY KNOWINGLY AND
VOLUNTARILY RELEASE AND FOREVER DISCHARGE EXECUTIVE FROM ALL CLAIMS KNOWN OR
UNKNOWN, FIXED OR CONTINGENT, WHICH IT EVER HAD, NOW HAS, OR MAY HAVE, OR WHICH
IT HEREAFTER CAN, SHALL, OR MAY HAVE, FROM THE BEGINNING OF TIME THROUGH THE
SEPARATION DATE, INCLUDING WITHOUT LIMITATION THOSE ARISING OUT OF OR RELATED TO
EXECUTIVE’S EMPLOYMENT OR SEPARATION FROM EMPLOYMENT WITH THE COMPANY; PROVIDED
NOTHING HEREIN PRECLUDES THE COMPANY FROM ENFORCING ITS RIGHTS UNDER THIS
AGREEMENT; PROVIDED, FURTHER, THAT THE COMPANY DOES NOT RELEASE OR DISCHARGE ANY
FUTURE CLAIMS AGAINST EXECUTIVE ARISING OUT OF ANY ACTS OR OMISSIONS OF
EXECUTIVE (A) THAT AS OF THE DATE OF THIS AGREEMENT ARE KNOWN TO EXECUTIVE,
WHICH EXECUTIVE FAILS TO FULLY DISCLOSE TO THE COMPANY, AND THAT HAVE A MATERIAL
ADVERSE FUTURE IMPACT ON THE COMPANY, OR (B) THAT ARE FRAUDULENT OR DISHONEST.


 


SECTION 5.                                          REPRESENTATIONS BY
EXECUTIVE.  EXECUTIVE WARRANTS THAT EXECUTIVE IS LEGALLY COMPETENT TO EXECUTE
THIS AGREEMENT AND THAT EXECUTIVE HAS NOT RELIED ON ANY STATEMENTS OR
EXPLANATIONS MADE BY THE COMPANY OR ITS ATTORNEY.  MOREOVER, EXECUTIVE HEREBY
ACKNOWLEDGES THAT EXECUTIVE HAS BEEN AFFORDED THE OPPORTUNITY TO BE ADVISED BY
LEGAL COUNSEL REGARDING THE TERMS OF THIS AGREEMENT, INCLUDING THE RELEASE OF
ALL CLAIMS AND WAIVER OF RIGHTS SET FORTH IN SECTION 4.  AFTER BEING SO ADVISED,
AND WITHOUT COERCION OF ANY KIND, EXECUTIVE FREELY, KNOWINGLY, AND VOLUNTARILY
ENTERS INTO THIS AGREEMENT.


 


SECTION 6.                                          MUTUAL NON-DISPARAGEMENT AND
EMPLOYMENT REFERENCES/INQUIRIES.    THE COMPANY AND EXECUTIVE AGREE THAT, AT ALL
TIMES FOLLOWING THE SIGNING OF THIS AGREEMENT, THEY SHALL NOT ENGAGE IN ANY
DISPARAGEMENT OR VILIFICATION OF THE OTHER, AND SHALL REFRAIN FROM MAKING ANY
FALSE, NEGATIVE, CRITICAL OR OTHERWISE DISPARAGING STATEMENTS, IMPLIED OR
EXPRESSED, CONCERNING THE OTHER, INCLUDING, BUT NOT LIMITED TO, JOB PERFORMANCE,
THE MANAGEMENT STYLE, METHODS OF DOING BUSINESS, THE QUALITY OF PRODUCTS AND
SERVICES, ROLE IN THE COMMUNITY, TREATMENT

 

4

--------------------------------------------------------------------------------



 


OF EMPLOYEES OR THE CIRCUMSTANCES AND EVENTS REGARDING EXECUTIVE’S EMPLOYMENT
SEPARATION.  EXECUTIVE ACKNOWLEDGES THAT THE ONLY PERSONS WHOSE STATEMENTS MAY
BE ATTRIBUTED TO THE COMPANY FOR PURPOSES OF THIS AGREEMENT NOT TO MAKE
DISPARAGING STATEMENTS SHALL BE EACH MEMBER OF THE BOARD OF DIRECTORS OF THE
COMPANY AND EACH OF THE COMPANY’S SENIOR EXECUTIVE OFFICERS.  THE PARTIES
FURTHER AGREE TO DO NOTHING THAT WOULD DAMAGE THE OTHER’S BUSINESS REPUTATION OR
GOOD WILL.  THE CHIEF EXECUTIVE OFFICER OF THE COMPANY SHALL DRAFT AND SIGN A
LETTER OF REFERENCE FOR EXECUTIVE’S USE FOLLOWING THE SEPARATION DATE. 
INQUIRIES FROM PROSPECTIVE EMPLOYERS OR JOB SEARCH FIRMS (INCLUDING, BUT NOT
LIMITED TO CHALLENGER, GRAY & CHRISTMAS, INC.) REGARDING EXECUTIVE WILL BE
DIRECTED TO ROBERT PAXTON, THE COMPANY’S SENIOR VICE PRESIDENT, HUMAN RESOURCES,
WHO WILL RESPOND THAT, ACCORDING TO COMPANY POLICY, HE IS ONLY PERMITTED TO
CONFIRM DATES OF EMPLOYMENT AND LAST POSITION HELD.


 


SECTION 7.                                          MUTUAL NO ADMISSIONS.   THE
COMPANY DENIES THAT IT OR ANY OF ITS EMPLOYEES OR AGENTS HAS TAKEN ANY IMPROPER
ACTION AGAINST EXECUTIVE, AND EXECUTIVE AGREES THAT THIS AGREEMENT SHALL NOT BE
ADMISSIBLE IN ANY PROCEEDING AS EVIDENCE OF IMPROPER ACTION BY THE COMPANY OR
ANY OF ITS EMPLOYEES OR AGENTS.  LIKEWISE, EXECUTIVE DENIES THAT HE HAS TAKEN
ANY IMPROPER ACTION AGAINST THE COMPANY, AND THE COMPANY AGREES THAT THIS
AGREEMENT SHALL NOT BE ADMISSIBLE IN ANY PROCEEDING AS EVIDENCE OF IMPROPER
ACTION BY EXECUTIVE.


 


SECTION 8.                                          COMPANY PROPERTY.


 


(A)                                  THE EXECUTIVE REPRESENTS AND WARRANTS THAT
HE HAS, AS OF THE DATE HEREOF, RETURNED TO THE COMPANY ALL INFORMATION,
PROPERTY, AND SUPPLIES BELONGING TO THE COMPANY AND/OR ITS AFFILIATES, INCLUDING
WITHOUT LIMITATION, ANY COMPANY AUTOS, KEYS (FOR EQUIPMENT OR FACILITIES),
LAPTOP COMPUTER AND RELATED EQUIPMENT, CELLULAR PHONE, SMART PHONE OR PDA
(INCLUDING SIM CARDS), SECURITY CARDS, CORPORATE CREDIT CARDS, AND THE ORIGINALS
AND ALL COPIES OF ALL FILES, MATERIALS, OR DOCUMENTS (WHETHER IN TANGIBLE OR
ELECTRONIC FORM) CONTAINING CONFIDENTIAL INFORMATION OR RELATING TO THE
COMPANY’S AND/OR ITS AFFILIATES’ BUSINESS.


 


(B)                                  EXECUTIVE AGREES THAT HE SHALL NOT, AT ANY
TIME ON OR AFTER THE DATE HEREOF, DIRECTLY OR INDIRECTLY USE, ACCESS OR IN ANY
WAY ALTER OR MODIFY ANY OF THE DATABASES, E-MAIL SYSTEMS, SOFTWARE, COMPUTER
SYSTEMS OR HARDWARE OR OTHER ELECTRONIC, COMPUTERIZED OR TECHNOLOGICAL SYSTEMS
OF THE COMPANY.  EXECUTIVE ACKNOWLEDGES AND AGREES THAT ANY SUCH CONDUCT BY
EXECUTIVE WOULD BE ILLEGAL AND WOULD SUBJECT EXECUTIVE TO LEGAL ACTION BY THE
COMPANY, INCLUDING WITHOUT LIMITATION CLAIMS FOR DAMAGES AND/OR APPROPRIATE
INJUNCTIVE RELIEF.


 


SECTION 9.                                          ASSISTANCE WITH CLAIMS. 
EXECUTIVE AGREES, FOR THE PERIOD BEGINNING ON THE SEPARATION DATE, AND
CONTINUING FOR A REASONABLE TIME THEREAFTER (BUT FOR A PERIOD OF NOT LESS THAN
TWENTY-FOUR (24) MONTHS AFTER THE SEPARATION DATE), TO ASSIST THE COMPANY IN THE
DEFENSE OF ANY CLAIMS THAT MAY BE MADE AGAINST THE COMPANY, AND TO ASSIST THE
COMPANY IN THE PROSECUTION OF ANY CLAIMS THAT MAY BE MADE BY THE COMPANY, TO THE
EXTENT THAT SUCH CLAIMS MAY RELATE TO SERVICES PERFORMED BY EXECUTIVE FOR THE
COMPANY AND TO THE EXTENT SUCH ASSISTANCE WILL NOT CAUSE EXECUTIVE TO BE EXPOSED
TO INFORMATION THAT WOULD BE DEEMED MATERIAL INSIDE INFORMATION WHICH WOULD
PRECLUDE EXECUTIVE FROM SELLING HIS COMPANY STOCK UNLESS DIRECTLY RELATED TO A
CLAIM WHICH INCLUDES EXECUTIVE AS AN OFFICER OF THE COMPANY.  THE COMPANY WILL
CONSULT WITH

 

5

--------------------------------------------------------------------------------



 


EXECUTIVE, AND MAKE REASONABLE EFFORTS TO SCHEDULE SUCH ASSISTANCE SO AS NOT TO
MATERIALLY DISRUPT EXECUTIVE’S BUSINESS AND PERSONAL AFFAIRS.  EXECUTIVE AGREES,
UNLESS PRECLUDED BY LAW, TO PROMPTLY INFORM THE COMPANY IF EXECUTIVE IS ASKED TO
PARTICIPATE (OR OTHERWISE BECOME INVOLVED) IN ANY LAWSUITS INVOLVING SUCH CLAIMS
THAT MAY BE FILED AGAINST THE COMPANY.  EXECUTIVE ALSO AGREES, UNLESS PRECLUDED
BY LAW, TO PROMPTLY INFORM THE COMPANY IF EXECUTIVE IS ASKED TO ASSIST IN ANY
INVESTIGATION (WHETHER GOVERNMENTAL OR PRIVATE) OF THE COMPANY THAT MAY RELATE
TO SERVICES PERFORMED BY EXECUTIVE FOR THE COMPANY, REGARDLESS OF WHETHER A
LAWSUIT HAS THEN BEEN FILED AGAINST THE COMPANY WITH RESPECT TO SUCH
INVESTIGATION.  THE COMPANY AGREES TO REIMBURSE EXECUTIVE FOR ALL REASONABLE
OUT-OF-POCKET EXPENSES ASSOCIATED WITH SUCH ASSISTANCE, INCLUDING TRAVEL AND
HOTEL EXPENSES, IF ANY.


 


SECTION 10.                                   RESTRICTIVE COVENANTS. 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE TERMS, CONDITIONS AND
RESTRICTIONS SET FORTH IN SECTION 5 OF THE EMPLOYMENT AGREEMENT SHALL SURVIVE
THE TERMINATION OF THE EMPLOYMENT AGREEMENT AND REMAIN IN FULL FORCE AND EFFECT
AS PROVIDED THEREIN AS IF FULLY RESTATED HEREIN; PROVIDED, HOWEVER, THAT
SUBSECTIONS (C) AND (D) OF SECTION 5 OF THE EMPLOYMENT AGREEMENT SHALL REMAIN IN
FULL FORCE AND EFFECT FOR NINE (9) MONTHS FOLLOWING THE SEPARATION DATE RATHER
THAN EIGHTEEN (18) MONTHS AS PROVIDED IN THE EMPLOYMENT AGREEMENT.  EXECUTIVE
MAY SUBMIT WRITTEN REQUEST TO THE COMPANY FOR WAIVER OF THE RESTRICTIONS SET
FORTH IN SUBSECTION (D) OF SECTION 5 OF THE EMPLOYMENT AGREEMENT FOR SPECIFIC
OPPORTUNITIES, AND THE COMPANY SHALL REASONABLY CONSIDER SUCH REQUEST AND
RESPOND IN WRITING WITHIN TEN (10) BUSINESS DAYS, WITH THE COMPANY’S RESPONSE
FINAL AND BINDING ON EXECUTIVE.


 


SECTION 11.                                   PRESS RELEASE.  TO THE EXTENT THAT
THE COMPANY DECIDES TO ISSUE A “PRESS RELEASE” REGARDING EXECUTIVE’S DEPARTURE,
IT SHALL BE DONE IN CONSULTATION WITH EXECUTIVE AND EXECUTIVE’S COMMENTS SHALL
BE GIVEN REASONABLE CONSIDERATION, THOUGH THE COMPANY SHALL RETAIN FULL AND
ABSOLUTE DISCRETION TO DETERMINE THE FINAL LANGUAGE OF SUCH PRESS RELEASE,
PROVIDED IT IS NOT CRITICAL OF EXECUTIVE.


 


SECTION 12.                                   CONFIDENTIALITY.  EXECUTIVE AGREES
TO KEEP THE EXISTENCE AND THE TERMS OF THIS AGREEMENT CONFIDENTIAL, EXCEPT FOR
EXECUTIVE’S IMMEDIATE FAMILY MEMBERS OR EXECUTIVE’S LEGAL OR TAX ADVISORS IN
CONNECTION WITH SERVICES RELATED HERETO AND EXCEPT AS MAY BE REQUIRED BY LAW OR
IN CONNECTION WITH THE PREPARATION OF TAX RETURNS; PROVIDED, HOWEVER, THAT THIS
SECTION 12 SHALL BE INAPPLICABLE AT ANY TIME FOLLOWING PUBLIC DISCLOSURE OF THIS
AGREEMENT BY THE COMPANY.


 


SECTION 13.                                   NON-WAIVER.  ONE PARTY’S WAIVER OF
A BREACH OF THIS AGREEMENT BY THE OTHER PARTY SHALL NOT BE CONSTRUED OR OPERATE
AS A WAIVER OF ANY SUBSEQUENT BREACH BY EITHER PARTY OF THE SAME OR OF ANY OTHER
PROVISION OF THIS AGREEMENT.


 


SECTION 14.                                   CHOICE OF LAW.  THIS AGREEMENT IS
EXECUTED PURSUANT TO AND SHALL BE GOVERNED BY THE SUBSTANTIVE LAW OF THE STATE
OF ILLINOIS WITHOUT REGARD TO CHOICE-OF-LAW PRINCIPLES OF ANY JURISDICTION.


 


SECTION 15.                                   ARBITRATION.  WITH THE EXCEPTION
OF THE ENFORCEMENT OF THE PROVISIONS OF SECTION 5 OF THE EMPLOYMENT AGREEMENT,
INCORPORATED BY REFERENCE HEREIN, EXECUTIVE AND THE COMPANY AGREE THAT ANY CLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE BREACH THEREOF, SHALL BE
RESOLVED TO THE FULLEST EXTENT PERMITTED BY LAW BY FINAL, BINDING AND
CONFIDENTIAL ARBITRATION IN ACCORDANCE WITH THE EMPLOYMENT ARBITRATION RULES OF
THE JUDICIAL ARBITRATION &

 

6

--------------------------------------------------------------------------------



 


MEDIATION ASSOCIATION IN CHICAGO, ILLINOIS AND JUDGMENT UPON THE AWARD RENDERED
BY THE ARBITRATOR(S) MAY BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF. 
THE PREVAILING PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO RECOVER SUCH
PARTIES’ REASONABLE ATTORNEYS’ FEES AND OTHER RELATED EXPENSES (INCLUDING THE
ACTUAL FEE PAID TO THE ARBITRATOR) FROM THE NON-PREVAILING PARTY.


 


SECTION 16.                                   ENTIRE AGREEMENT.  THIS AGREEMENT
SETS FORTH THE ENTIRE AGREEMENT OF THE PARTIES, AND SHALL BE FINAL AND BINDING
AS TO ALL CLAIMS THAT HAVE BEEN OR COULD HAVE BEEN ADVANCED ON BEHALF OF
EXECUTIVE PURSUANT TO ANY CLAIM ARISING OUT OF OR RELATED IN ANY WAY TO
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND THE END OF THAT EMPLOYMENT AND
TERMINATION OF THE EMPLOYMENT AGREEMENT.


 


SECTION 17.                                   COUNTERPARTS.  THIS AGREEMENT MAY
BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN
ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.  FACSIMILE TRANSMISSION OF ANY EXECUTED ORIGINAL DOCUMENT SHALL BE
DEEMED TO BE THE SAME AS THE DELIVERY OF THE EXECUTED ORIGINAL.


 


SECTION 18.                                   ENFORCEMENT.  THE PROVISIONS OF
THIS AGREEMENT SHALL BE REGARDED AS DIVISIBLE AND SEPARABLE AND IF ANY PROVISION
SHOULD BE DECLARED INVALID OR UNENFORCEABLE BY A COURT OF COMPETENT
JURISDICTION, OR AS THE RESULT OF ARBITRATION, IF APPLICABLE, THE VALIDITY AND
ENFORCEABILITY OF THE REMAINING PROVISIONS SHALL NOT BE AFFECTED THEREBY. 
FURTHERMORE, IF THE SCOPE OF ANY RESTRICTION OR REQUIREMENT CONTAINED IN THIS
AGREEMENT IS TOO BROAD TO PERMIT ENFORCEMENT OF SUCH RESTRICTION OR REQUIREMENT
TO ITS FULL EXTENT, THEN SUCH RESTRICTION OR REQUIREMENT SHALL BE ENFORCED TO
THE MAXIMUM EXTENT PERMITTED BY LAW, AND THE PARTIES HEREBY CONSENT AND AGREE
THAT ANY COURT OF COMPETENT JURISDICTION, OR ARBITRATION, IF APPLICABLE, MAY SO
MODIFY SUCH SCOPE IN ANY PROCEEDING BROUGHT TO ENFORCE SUCH RESTRICTION OR
REQUIREMENT.


 


SECTION 19.                                   CODE SECTION 409A.  EXECUTIVE
ACKNOWLEDGES AND AGREES THAT HE SHALL BE SOLELY RESPONSIBLE FOR ANY ADDITIONAL
TAXES, PENALTIES OR INTEREST THAT MAY BE IMPOSED BY SECTION 409A OF THE CODE, ON
THE SEVERANCE BENEFITS IF ANY SUCH TAX, PENALTY OR INTEREST IS IMPOSED BY THE
INTERNAL REVENUE SERVICE.


 


SECTION 20.                                   MISCELLANEOUS.  THE HEADINGS USED
IN THIS AGREEMENT ARE FOR CONVENIENCE ONLY, SHALL NOT BE DEEMED TO CONSTITUTE A
PART HEREOF, AND SHALL NOT BE DEEMED TO LIMIT, CHARACTERIZE OR IN ANY WAY AFFECT
THE CONSTRUCTION OR ENFORCEMENT OF THE PROVISIONS OF THIS AGREEMENT.  WHEREVER
FROM THE CONTEXT THAT IT APPEARS APPROPRIATE, EACH TERM STATED IN EITHER THE
SINGULAR OR PLURAL SHALL INCLUDE THE SINGULAR AND THE PLURAL AND THE PRONOUNS
STATED IN EITHER THE MASCULINE, FEMININE OR THE NEUTER GENDER SHALL INCLUDE THE
MASCULINE, FEMININE AND NEUTER, AND THE WORDS “INCLUDE,” “INCLUDES” AND
“INCLUDING” SHALL MEAN “INCLUDE, WITHOUT LIMITATION,” “INCLUDES, WITHOUT
LIMITATION” AND “INCLUDING, WITHOUT LIMITATION,” RESPECTIVELY.  THE SUBJECT
MATTER AND LANGUAGE OF THIS AGREEMENT HAVE BEEN THE SUBJECT OF NEGOTIATIONS
BETWEEN THE PARTIES AND THEIR RESPECTIVE COUNSEL, AND THIS AGREEMENT HAS BEEN
JOINTLY PREPARED BY THEIR RESPECTIVE COUNSEL.  ACCORDINGLY, THIS AGREEMENT SHALL
NOT BE CONSTRUED AGAINST EITHER PARTY ON THE BASIS THAT THIS AGREEMENT WAS
DRAFTED BY SUCH PARTY OR ITS COUNSEL.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE EXECUTIVE AND EXECUTIVE’S HEIRS AND PERSONAL
REPRESENTATIVES AND THE COMPANY AND ITS SUCCESSORS, REPRESENTATIVES AND ASSIGNS.


 

(Remainder of page intentionally blank)

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the dates set
forth below.

 

MATTHEW GADOW

 

 

 

 

 

 

 

 

/s/ Matthew Gadow

 

Date:

April 30, 2009

Matthew Gadow

 

 

 

 

 

 

 

 

BROADWIND ENERGY, INC.

 

 

 

 

 

 

 

 

/s/ J. Cameron Drecoll

 

Date:

April 30, 2009

By:

J. Cameron Drecoll

 

 

Its:

Chief Executive Officer

 

 

 

8

--------------------------------------------------------------------------------